EXHIBIT 10.1

PLAINS

MARKETING, L.P.

June 22, 2011

VIA OVERNIGHT DELIVERY

Pioneer Natural Resources USA, Inc.

5205 N. O’Connor Blvd., Suite 200

Irving, Texas 75039

Attention: Marketing Department – Hershal Wolfe

 

  Re: Dedication of the Crude Oil Handled at Pioneer Natural Resources USA
Inc.’s (“Pioneer”) Giddings Estate Fee Oil Batteries in Upton County, Texas to
Transportation on Plains Marketing, L.P.’s (“PMLP”) Pipeline System

(PMLP File No. L8337)

Dear Mr. Wolfe:

Pioneer agrees to dedicate for tender to PMLP’s pipeline system in Upton County,
Texas, (“Pipeline System”) 6.5 million barrels of crude oil (“Dedication
Amount”) handled at the following batteries located in Upton County, Texas:

 

  i. Giddings Estate Fee Oil Battery 1 – League 4, Throckmorton County School
Land Survey;

 

  ii. Giddings Estate Fee Oil Battery 2 – League 3, Throckmorton County School
Land Survey;

 

  iii. Giddings Estate Fee Oil Battery 3 – League 1, Throckmorton County School
Land Survey; and

 

  iv. Giddings Estate Fee Oil Battery 1-3 – League 2, Throckmorton County School
Land Survey, (collectively referred to as the “Dedicated Batteries,” all of
which are currently connected to the Pipeline System).

Pioneer’s above volume dedication shall become effective upon completion of the
expansion of PMLP’s Pipeline System and shall expire on the earlier to occur of
fulfillment of the supply of the Dedication Amount or December 31, 2015. The
expansion specifics of PMLP’s Pipeline System are generally described or
depicted on Attachment I hereto. Pioneer is not required to deliver any daily
volume rate requirement, minimum or maximum. PMLP shall take all the volume
supplied by Pioneer from the aforementioned batteries and any future batteries
located in Throckmorton County School Land Survey, Leagues 1-4, Upton County,
Texas. PMLP



--------------------------------------------------------------------------------

will notify Pioneer when the expansion is completed and the Pipeline System is
placed in service. The in-service date of the Pipeline System expansion is
estimated to be in August of 2011. If the Pipeline System expansion is not
complete and in service by December 31, 2011 this agreement shall expire and be
of no futher force and effect.

Neither party shall be liable under any circumstance to the other party for
consequential, indirect, special, punitive, incidental or exemplary damages
arising from or related to this agreement or the breach thereof.

Pioneer retains all rights to operate its wells and facilities and shall not be
required to expand, drill, or continue operations to satisfy this agreement or
to reach the Dedication Amount.

If this is in accordance with your understanding, please have an authorized
representative of Pioneer sign below and return an executed original of this
letter to the address set forth below.

 

Sincerely, Plains Marketing, L.P. By: Plains Marketing GP Inc., Its General
Partner By:   /s/ Harry N. Pefanis Name:   Harry N. Pefanis Title:   President
and Chief Operating Officer

Agreed to and accepted this 15th day of July 2011.

 

Pioneer Natural Resources USA, Inc. By:   /s/ Hershal K. Wolfe Name:   Hershal
K. Wolfe Title:   Vice President Marketing